                                                                                                       ~~

                                                                          FIL.EG
1                                                               CLERK. U.S QIS"RICT COURT

2

3                                                           C ~^;'RAC Di~TRiCT ~F CAL:~r~Vl~l
                                                            6Y         ~              DErU~rY
4

5

6

                       UNITED STATES DISTRICT COURT
s                     CENTRAL DISTRICT OF CALIFORNIA
9

10   UNITED STATES OF AMERICA,                       Case No.: ~~ (j~~- ((~ ~ ~ V 4J

11                      Plaintiff,

12            vs.                                     ORDER OF DETENTION AFTER HEARING
                                                        [Fed.R. Crim. P. 32.1 (a) (6) ;
                                                         18 U.S.C. 3143 (a) ]
13           ~C i~--► Lf~     S - ~-t Cry

14
                            Defendant
15

16

17
                                                                      ant to
18          The defendant having been arrested in this District pursu

                     issued      by   the   United     States     District         Court        for    the
19   a    warrant
                                         for alleged violation (s)            of    the terms and
20       (~ ~r~~r-~l ~S"~~ C{'~
21'. conditions of his/her            [probation]    ~pE wised re_l~zs~ ; and

                             having     conducted a     detention hearing pursuant                       to
22           The    Court
                                                                  . ~ 3143 (a) ,
23   Federal Rule of Criminal Procedure 32.1 (a) (6) and 18 U.S.C

24           The Court finds that:

25   A.      (~"    The defendant ha        of      et his/her burden of establishing by

             clear and convincing evidence that he/she i                      no    likely to flee

27          if released under 18 U.S.C.              ~ 3142 (b)   or    (c)        This finding is

28           based on        (~~~-(` c~ ~ • ~ ~` ~~5~~,~, '~ .~ S`.~.^~`{ ' ~-~                 J ~ ►-, t~

                                  \!C
                               F t~w~~
1

2

3

4         and/or

5    B.   ( )   The defendant has not met his/her burden of establishing by

6         clear and convincing evidence that he/she is not likely to pose

7         a danger to the safety of any other person or the community if

8         released under 18 U.S.C. § 3142(b) or (c).   This finding is based

9         on:

10

11

12

13

14        IT THEREFORE IS ORDERED that the defendant be detained pending

15   the further revocation proceedings.

16

17   Dated:        t ~`3 ~,F

18

19

20                                         UNITES STATES MAGISTRATE JUDGE
                                                   S ',ao 3s ~ ~_~ _ ~ _
21

22

23

24

25

26

27

28

                                       2
